Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
 
The amendments filed on 03/21/2022 have been received, to which the Applicant is thanked. Claim 13 has been cancelled. Claim 8 is now dependent from claim 6. Claim 18 is now dependent from claim 1. Claim 20 is now dependent from claim 1. The claim Objections of record have been withdrawn from consideration. The previous Specifications Objection of record has been withdrawn in light of the current amendments to the claims; see below for a new Specifications Objection. The 112(b) rejection of record has been overcome, and therefore withdrawn. The previous 112(a) rejections of record have been rendered moot in light of the amendments; see below for a new 112(a) rejections. The Examiner has kept the previous Examiners Note as a reference to the Applicant about positively claiming an occupant.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 7-8 regarding newly amended claim language of an “environmental effector” in light of the previous Specification Objection and the 112(a) rejections of record,
The examiner respectfully responds the Applicants arguments are curious, as the term of the element of the “secondary effector” has been changed to to the “environmental effector”, and the Applicant continues to argue along the same lines that there exists an idea that the secondary effector/environmental effector, is/are different than the single disclosure of an effector indicated as the primary effector. To be clear, there exists a lone, single, solitary recitation of the word “effector” in the entire Specifications filed 03/05/2019, with the only recitation coming in Line 16 of ¶0055, with the word preceding “effector” being the word “primary”. The Applicant underlines an excerpt from ¶0055 in the arguments that point out “In order to improve occupant thermal comfort, it may be desirable to thermally isolate the occupant from the environment”, of which is not a positive recitation of a separate element of an environmental effector, separate from the primary effector; by default, no weight is given anywhere in the Specifications as filed to any “environmental effector” that is not associated with the “primary effector”. The only acceptable option in claim 11 is to refer to any “effector” as the “primary effector”, as that is all the Applicant has disclosed. Even further the Applicant argues that the USPTO has long recognized “verbatim support for the claim language is not required”. 
	However, the Examiner respectfully points to the MPEP 608.01(i) and 37 C.F.R. 1.75 which states “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a)). Further, the MPEP 608.01(o) states “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP 2111.01 and 2173.05(a)”.
In light of the above, the Applicants argument is not found to be convincing, and the new 112(a) rejection and new Specification Objection will stand.

In response to Applicants argument on pages 8-9 regarding the 112(a) rejection of record over claim 11,
The examiner respectfully responds the Applicants argues on the rejection of the claim language “conditioning a supplied air from the interior environment” which the Applicants retort with a recitation of ¶0055 that states “this boundary layer of air is different from air supplied, for example, from the typical HVAC dashboard vents or elsewhere as such air is significantly or entirely diffused and highly turbulent by the time the conditioned air reaches the occupant”, however, the Examiner would like to point out that the boundary layer of air being different from the air supplied is based on the velocity of the air, as quoted, has nothing to do with the claim language above that seeks as written to establish a separate air conditioning method other than the HVAC, to then condition that air which is supplied to the interior environment, which is not what is disclosed. In fact, the Applicant themselves elaborates on this fact in lines 2-3 of Page 9 when the state “The HVAC system conditions air in the vehicle interior environment”, removing all doubt that the limitation of separately “conditioning a supplied air from the interior environment”, simply does not fall in line with the HVAC suppling conditioned air to the interior environment, and intends to separately claim to separately condition (outside of the HVAC), HVAC conditioned air taken from the interior environment, as currently claimed. In light of this, the Applicants argument is overcome.

In response to Applicants argument on pages 9-10 regarding the 103 rejection of claim 1 over Akaike in view of Kadle,
The examiner respectfully responds the Applicants argues on the rejection of the claim language of claim 1 by citing “a thermoelectric device having an air inlet and configured to provide the conditioned airflow to the air vents, the air inlet that draws air from a source substantially other than the air vent.”, and then arguing that Kadle “has nothing to do with keeping conditioned airflow from the air vent substantially separate from the air inlet”, which in fact is not what is claimed; the claim limitation reads “the air inlet that draws air from a source substantially other than the air vent”, and does not in fact require keeping the airflow from the vent substantially separate from the air inlet, as a limitation that would read like that would already have been shown by Akaike in the first place with the boundary layers. Further, the Applicant presents conjecture about how air would be delivered with perforations in leather or vinyl and possible obstructions by a seated occupant, of which none of the conjecture is claimed, as well as the Applicant has been previously made aware in the previous office action of the dangers of taking occupant size into account, as the Applicant clearly knows that not everyone has uniform physical dimensions. Lastly the Applicant argues that a skilled worker would not look to Kadle to modify Akaike, which the Examiner disagrees, as the Examiner has previously provided why it would have been obvious to do so in the previous office action, rendering the Applicants arguments overcome.

In response to Applicants arguments pertaining to amended claim language,
The examiner respectfully responds the Applicants argues elements of the amended claims, which have been addressed in the rejection below.

Examiner’s Note
	
	The Examiner would like to remind the Applicant about the consequences of positively claiming a person or elements of a person, which would be held under the 101 Rejection.

	Additionally, the Examiner would also like to make the Applicant aware the Drawings are not to scale; as a corollary, the Examiner trusts the Applicant themselves know that any given occupant is not necessarily the same height, nor are an occupant’s bodily proportions equitable to a single occupant’s either. As a result, such claim language, such as relating an elements height on an inanimate object to a singular occupants’ shoulders, is walking a thin, spurious, line, given the fact that the Drawings can’t be relied upon for scale or size. 
	The note above of which the Applicant relates to on Page 6 of the Remarks filed 03/21/2022 makes reference to using a 112 rejection in association with the idea of a 101 rejection, of which the Examiner made no previous comment about not issuing a 112 rejection in view of the respective subject matter. 
For clarity, the Examiner reserves the right to levy any 112 rejection as needed in relation, according to the guidelines and limits of the MPEP. 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  
a dead zone in air directed by the air vent is aligned with the seated occupant's ears (The air vent, as properly identified in claim 1 as “the seat cushion includes lateral sides that each include an air vent”, meaning the air vent on the side of the cushion, most certainly does not align with the seated occupants’ ears, as the Applicants own Fig. 10 clearly shows. The Examiner would suggest the Applicant review their claim language to place the proper named and numbered elements in their proper place in the claim language, according to their own disclosure, and without the addition of New Matter)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered, per MPEP 608.04(a) (emphasis added).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the Remarks filed 03/21/2022 on Page 6, the Applicant argues against the Drawing Objection above which objects to claim 5, and its recitation of “a dead zone in air directed by the air vent is aligned with the seated occupant's ears”. The Applicant then produced their own annotated figure of how they see the absent dead zone from the drawings (see below).

    PNG
    media_image1.png
    360
    778
    media_image1.png
    Greyscale

However, as can been seen in Fig. 10 and the Applicants annotated figure, the air vents of claim 5, of which have already been established to be the air vents 34 of which claim 1 states are included on the lateral sides of the seat cushion, is in fact not the dead zone itself, and are not aligned with the occupants ears, where the Applicant claims the “dead zone” exists; the Applicant has chosen to draw a line from where element 20 is identified, which is the seat in general, and chose to not draw the arrow from where the air vents 34 actually are. Again, the Applicant does not show the dead zone, nor do they show that the air vents 34 are aligned with the occupant’s ears. Corrective action is required, per above, and no New Matter will be tolerated, per MPEP 608.04(a) (emphasis added).

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 recites a limitation associated with an “environmental effector”, to which upon a review of the Specifications filed 03/05/2019, while the Examiner did locate a single recitation of “the primary effector” in ¶0055; however, the Examiner was not able to locate any subject matter drawn towards a “environmental effector”, what that might be or the metes and bounds such an environmental effector would have on the invention.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites the current limitation in amendment “conditioning an interior environment with a flow of air from an HVAC system to create an environmental effector of the occupant's thermal sensation”, to which upon a review of the Specifications dated 03/05/2019, the Examiner was unable to locate any subject matter pertaining to any “environmental effector”, with the only, single, recitation of any “effector” whatsoever being in ¶0055 pertaining to “the primary effector”. All dependent claims are similarly rejected for being dependent on a rejected claim.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites the current limitation in amendment “conditioning a supplied air from the interior environment”, to which upon a review of the Specifications filed 03/05/2019, while the Examiner was able to locate subject matter in ¶0015 that states “The method includes the step of conditioning air from an inlet from a diffused, ambient environment” of which the original claims as filed 03/05/2019 have exactly, previously stated in the respective claim 11 on line 3, the Examiner was unable to locate subject matter that would shed light upon the limitation of the HVAC system conditioning a supplied air from the interior environment of the vehicle, and only finding subject matter that the method involves a step of conditioning air from some inlet from a separate, ambient environment. All dependent claims are similarly rejected for being dependent on a rejected claim. To overcome the 112(a) rejection, the Examiner would suggest making the claim language clear that the HAVC is what supplies conditioned the air, which is quite common in the modern world.
 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18, which is now dependent from claim 1, currently states “the air vent is configured to be movable relative to the housing”; Claim 1 presents air vents 34 located in the lateral sides of the seat cushion, as seen in Fig. 2, where now dependent claim 18 recites that same vent is “configured to be movable relative to the housing “, however, upon a formal review of the Specifications filed 03/05/2019, while the Examiner was able to locate subject matter in ¶0063 that refers to the vent 96 in Fig. 8 that is the only vent that has disclosure where the vent rotates relative to the housing 94, of which such limitations pertain to the vent 34, as can be seen in Fig. 8., and does not in fact pertain to the air vent 34 of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218), hereinafter referred to as Akaike, in view of Kadle et al (US 2007/0214800), hereinafter referred to as Kadle.

Regarding claim 1, Akaike (US 2016/0347218) shows a vehicle occupant air curtain system comprising: a seat (1, Fig. 1) having a seat cushion (2, Fig. 1) and a seat back (3, fig. 1), the seat cushion includes lateral sides (Fig. 3) that each include an air vent (Fig. 3 – the lateral sides each comprise of air vents, which are made up of outlets 16, configured to provide conditioned air ultimately from some inlet upstream) configured to direct a conditioned airflow (¶0007, Lines 5-8 – the airflow is conditioned as it  originates from the air conditioning deice, to the seat) adjacent to a seated occupant's legs (Fig. 4 – the occupant 40 sits in the seat cushion 2, of which the part of the occupant 40 that rests in the seat cushion is the lower body which comprises of the legs) and meet above the occupant's legs so as to continue away from the occupant (¶0021, Lines 1-7 – the airflow from the air vent follows the users body upward via the Coanda Effect, which blows the air in the vicinity of the user) thereby forming a boundary layer of air on either side of the occupant that isolates the occupant (Fig. 4 -, Akaike shows that as the Applicant themselves have outlined in the Specifications filed 03/05/2019 that a boundary layer is “The air curtain C is a layer of air created in the immediate vicinity of the occupant that separates the occupant from air in the remainder of the interior compartment, or boundary layer.” in ¶0055, Lines 10-12, therefore, Akaike shows the layer of air created in the immediate vicinity of the occupant 40 that separates the occupant 40 from the air in the remainder of the interior compartment via the layer of air A provided by the air vents openings 16, creating a boundary layer of air on either side of the occupant, thereby isolating the occupant); and wherein the boundary layers are configured create an air curtain about the occupant that disrupts the flow of air from an HVAC (Fig. 4 – as the Applicant has established a boundary layer to be an air curtain, and that air curtain being capable of disrupting air flow from an HVAC, as does Akaike show with a boundary layer, which is configured to create an air curtain, which such an established air curtain being configured to be capable to disrupt airflow from an HVAC), the boundary layers are configured to provide a primary effector of the occupant's thermal sensation (Fig. 1/4 – the boundary layers are the primary effector of the occupants thermal sensation).
	However, Akaike lacks showing a thermoelectric device having an air inlet and configured to provide the airflow to the air vents, the air inlet that draws air from a source substantially other than the air vent.
	Kadle (US 2007/0214800), a thermally conditioned vehicle seat, is in the same field of endeavor as Akaike which is a thermally conditioned vehicle seat.
	Kadle teaches a thermoelectric device (32, Fig. 2) having an air inlet (26, Fig. 2) and configured to provide the conditioned airflow to the seat (¶0012, Lines 14-15 – the air inlet is configured to provide air to the bottom seat zone via air duct 34), the air inlet that draws air from a source substantially other than the air vent (Fig. 2 – the inlet receives air from the HVAC system 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akaike to incorporate the teachings of Kadle to provide a thermoelectric device having an air inlet and configured to provide the conditioned airflow to the air vents, the air inlet that draws air from a source substantially other than the air vent, which would provide an improved apparatus for achieving differential thermal conditioning a vehicle seat with convenient adjustment of a seat temperature differential for optimizing the thermal comfort of the seat occupant (¶0004, Lines 1-5).

Regarding claim 3, Akaike shows wherein the seat back having a region configured to be arranged above an occupant shoulder (¶0034, Lines 12-13), another air vent (34, Fig. 1) supported on the seat back (Fig. 1), the air vent is configured to be directed away from the seated occupant's head and neck (Fig. 1/4 – the air vent, as positively recited in claim 1 that comprises of the outlets 16, is configured to be directed away from the seated occupants head and neck, as it can be seen going over the seated occupants leg in Fig. 4).  

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218), hereinafter referred to as Akaike, in view of Kadle et al (US 2007/0214800), hereinafter referred to as Kadle, in further view of Hayakawa et al (JP2007176238), hereinafter referred to as Hayakawa.

Regarding claim 2, the combination of Akaike & Kadle shows elements of the claimed invention as stated above in claim 1 including the seat and seat back.
However, the combination of Akaike & Kadle lacks showing wherein the seat back includes a head rest, the head rest is adjustable with respect to a seat back support.  
Hayakawa (JP2007176238), a seat with an air conditioning system, is in the same field of endeavor as Akaike which is a seat with an air conditioning system.
Hayakawa teaches wherein the seat back includes a head rest (4, Fig. 5), the head rest is adjustable with respect to a seat back support (3, Fig. 5, ¶0041, Lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Kadle to incorporate the teachings of Hayakawa to provide wherein the seat back includes a head rest, the head rest is adjustable with respect to a seat back support, which would give the occupant the ability to choose the headrest position that best fits that particular individual occupants needs.

Regarding claim 4, Akaike shows elements of the claimed invention as stated above in claim 3 including wherein the air vent includes a housing (Fig. 3 – the air vent comprises of a housing) and a vent (Fig. 3 – the vent comprises of the structure of the outlets 16), and a conditioned air flow.  
However, the combination of Akaike & Kadle lacks showing the vent movable relative to the housing to position the airflow from the vent adjacent to and away from the seated occupant's head and neck.
Hayakawa teaches the vent (20, Fig. 6b) movable relative to the housing (21. Fig. 6) to position the airflow from the vent adjacent to and away from the seated occupant's head and neck (¶0089 – the vent 20 comprises of a baffle 22 that rotates in the I & J directions, within the housing 21, to be able to position the airflow from the vent in the I & J directions, respectively away from the direction of the seated occupants head and neck on the respective sides of the headrest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Kadle to incorporate the teachings of Hayakawa to provide the vent movable relative to the housing to position the conditioned airflow from the vent adjacent to and away from the seated occupant's head and neck, which would give the occupant the ability to choose the vent position that best fits that particular individual occupants needs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218) in view of Kadle et al (US 2007/0214800), hereinafter referred to as Kadle, in further view of Gehring et al (US 2004/0152412), hereinafter referred to Gehring.

Regarding claim 5, Akaike shows elements of the claimed invention as stated above in claim 3 including the air vent is aligned with the seated occupants ears (Fig. 1 – as the Applicant has detailed in claim 1 that “the seat cushion includes lateral sides that each include an air vent”, of which the Drawing Objection above details that as the Applicant has outlined that the air vent is aligned with the seated occupants ears, as does Akaike show; see Drawing Objection above).
However, the combination of Akaike & Kadle lacks showing a dead zone in air directed by the air vent.
Gehring (US 2004/0152412), an air vent for a vehicle, is in the same field of endeavor as Akaike which is an air vent for a vehicle.
Gehring teaches a dead zone (Fig. 3) in air directed by the air vent (Fig. 3 – the dead zone exists as a composition of parts comprising of element 18b, of which the dead zone at any given time is at least as wide as the element 18b is, with the dead zone being widened by pivotable elements 30 & 32 which can widen the dead zone depending on their positions, which can be seen in Fig. 3 and Fig. 4, and their effects seen in Fig. 5 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Kadle to incorporate the teachings of Gehring to provide a dead zone in air directed by the air vent, which would provide an air vent that allows for improved air flow directability including greatly increased ranges of directability (¶0007, Lines 1-3).

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218) in view of Kadle et al (US 2007/0214800), hereinafter referred to as Kadle, in further view of Lustbader et al (US 2015/0290998), hereinafter referred to Lustbader.

Regarding claim 6, the combination of Akaike & Kadle shows elements of the claimed invention as stated above in claim 1 including the conditioned air flow.
However, the combination of Akaike & Kadle lacks showing wherein the air vent is configured to provide the conditioned airflow having at least two of 2.5-7.0 cfm, a Reynolds number of 3000-8500 and a velocity of 5.0-15.0 m/s.  
Lustbader (US 2015/0290998), a system for air conditioning an environment, which is in the same field of endeavor as Akaike which is a system for air conditioning an environment.
Lustbader teaches wherein the air vent is configured to provide the airflow having at least two of 2.5-7.0 cfm, a Reynolds number of 3000-8500 and a velocity of 5.0-15.0 m/s (¶0008 – the at least one aperture, which can be a hole, slit, slot, nozzle, vent, and or a register, is configured to have a cfm range of 1 to 1000 cfm which the range comprises of the range of 2.5-7.0 cfm, and a ft/sec range of 1 to 100 ft/sec, which translates to a m/s range of .3048 m/s to 30.48 m/s, of which the range comprises of the range of 5.0-15.0 m/s; additionally the Examiner would like to point out that the Specifications filed 03/05/2019 in ¶0056 in lines 8-10 states “As such the air flow characteristics may be in a range of 2.5-7.0 cfm, a Reynolds number of 3000-8500, and a velocity of 5.0-15.0”, of which the Examiner questions the criticality of the related limitation, as it appears that since the air flow characteristics MAY BE in the particular ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Kadle to incorporate the teachings of Lustbader to provide wherein the air vent is configured to provide the airflow having at least two of 2.5-7.0 cfm, a Reynolds number of 3000-8500 and a velocity of 5.0-15.0 m/s, which would provide a system to reduce energy use during periods of engine idling in long haul trucks while providing a comfortable and usable living space (¶0006).

Regarding claim 8, Akaike shows wherein the conditioned airflow has a Reynolds number of 4250 +/-20% (As amended, claim 8 now depends from claim 6, of which claim 8 now only pertains to an alternate claim limitation of a Markush option not required by claim 6. Claim 8 provides further details on a member of the Markush claim that was not selected in claim 6).

Claims 11-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218), hereinafter referred to as Akaike, in view of Jaffer et al (US 6,990,824), hereinafter referred to as Jaffer.

Regarding claim 11, Akaike (US 2016/0347218) shows a method of generating an air curtain from a seat and about a vehicle occupant, the method comprising the steps of: conditioning an interior environment with a flow of air from an HVAC system (10, Fig. 2) to create an environmental effector of the occupant's thermal sensation (Given the disclosures lack of any antecedent basis for such a “environmental effector of the occupants thermal sensation”, the Examiner is understanding that all that is required to show an “environmental effector of the occupants thermal sensation” is to have an HVAC system condition an interior environment with a flow of air, as Akaike shows with the HVAC system 10; see Specifications Objection and 112(a) rejection above); conditioning a supplied air from the interior environment (¶0018, Lines 6-8 – as the Applicant has shown the step of conditioning a supplied air from the interior environment by disclosing conditioning air from an inlet from a diffused, ambient environment, as does Akaike show; see 112(a) rejection above); providing the conditioned air to first (34, Fig. 1) and second (Fig. 3 – the lateral sides each comprise of second air vents, which are made up of outlets 16) air vents (Fig. 1); creating a first boundary layer (Fig. 4 – the occupant 40 sits in the seat cushion 2, of which the part of the occupant 40 that rests in the seat back is the upper body; Akaike shows that as the Applicant themselves have outlined in the Specifications filed 03/05/2019 that a boundary layer is “The air curtain C is a layer of air created in the immediate vicinity of the occupant that separates the occupant from air in the remainder of the interior compartment, or boundary layer.” in ¶0055, Lines 10-12, therefore, Akaike shows the layer of air created in the immediate vicinity of the occupant 40 that separates the occupant 40 from the air in the remainder of the interior compartment via the layer of air C provided by the first air vents 34, creating a first boundary layer of air on either side of the occupant, thereby isolating the occupant, according to the Applicants own interpretation) of air from a first air vent (34, Fig. 1) and adjacent to an occupant's head (Fig. 1); creating a second boundary layer of air from a second air vent and adjacent to an occupant's legs (Fig. 4 – the occupant 40 sits in the seat cushion 2, of which the part of the occupant 40 that rests in the seat cushion is the lower body which comprises of the legs; Akaike shows that as the Applicant themselves have outlined in the Specifications filed 03/05/2019 that a boundary layer is “The air curtain C is a layer of air created in the immediate vicinity of the occupant that separates the occupant from air in the remainder of the interior compartment, or boundary layer.” in ¶0055, Lines 10-12, therefore, Akaike shows the layer of air created in the immediate vicinity of the occupant 40 that separates the occupant 40 from the air in the remainder of the interior compartment via the layer of air A provided by the second air vents openings 16, creating a second boundary layer of air on either side of the occupant, thereby isolating the occupant, according to the Applicants own interpretation); and wherein the first and second boundary layers create an air curtain about the occupant that disrupts the flow of air from the HVAC (Fig. 1/4 – as the Applicant has established a boundary layer to be an air curtain, and that air curtain being capable of disrupting air flow from an HVAC, as does Akaike show with a boundary layer of an air curtain, which such an established air curtain being configured to be capable to disrupt airflow from an HVAC), the first and second boundary layers providing a primary effector of the occupant's thermal sensation (Fig. 1/4 – the boundary layers are the primary effector of the occupants thermal sensation).
However, Akaike lacks showing wherein first and second boundary layers of air each provide an airflow having a Reynolds number of 3000-8500.
Jaffer (US 6,990,824), a cooling apparatus that delivers airflow, is in the same field of endeavor which is a cooling apparatus that delivers airflow.
Jaffer teaches wherein an airflow having a Reynolds number of 3000-8500 (Col. 2, Lines 50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akaike to incorporate the teachings of Jaffer to provide wherein first and second boundary layers of air each provide an airflow having a Reynolds number of 3000-8500, which would provide an apparatus with a low power requirement that would reduce noise generated and heat generated (Col. 1, 20-27).

Regarding claim 12, Akaike shows wherein the first boundary layer creating step includes supplying the first boundary layer of air from the first air vent located on a seat back having a region above an occupant shoulder (¶0034, Lines 12-13 – as the Applicant claims all that is required for the step of creating the first boundary layer is to simply include supplying air from the first air vent located on a seat back, which has a region above the occupants shoulders, as does Akaike show the step of having an air vent on a seat back having a region above the occupants shoulders; additionally, the first boundary layer is also shown by Akaike by having an air curtain produced by the first air vent located on a seat back having a region above an occupants shoulder), and the second boundary layer creating step includes supplying the second boundary layer of air from the second air vent (Fig. 3 – the lateral sides each comprise of second air vents, which are made up of outlets 16; Akaike shows the layer of air created in the immediate vicinity of the occupant 40 that separates the occupant 40 from the air in the remainder of the interior compartment via the layer of air A provided by the second air vents openings 16) located on a lateral side of a seat cushion (Fig. 3).  

Regarding claim 14, Akaike shows wherein the first and second boundary layers of air enter the vehicle cabin from the first and second vents without further obstruction (Fig. 1 – the first and second boundary layers of air A and C respectively, enters the vehicle cabin from the first and second vents without further obstruction).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218), hereinafter referred to as Akaike, in view of Jaffer et al (US 6,990,824), hereinafter referred to as Jaffer, in further view of Hayakawa et al (JP2007176238), hereinafter referred to as Hayakawa, in further view of Gehring et al (US 2004/0152412), hereinafter referred to Gehring.

Regarding claim 15, Akaike shows wherein the first air vent (34, Fig. 1) includes a housing and a vent (Fig. 1 – the first air vent comprises of a housing and an aperture which is a vent).
However, the combination of Akaike & Jaffer lacks showing the vent movable relative to the housing to position an airflow from the vent adjacent to and away from the seated occupant's head and neck. 
Hayakawa (JP2007176238), a seat with an air conditioning system, is in the same field of endeavor as Akaike which is a seat with an air conditioning system.
Hayakawa teaches Hayakawa teaches the vent (20, Fig. 6b) movable relative to the housing (21. Fig. 6) to position an airflow from the vent adjacent to and away from the seated occupant's head and neck (¶0089 – the vent 20 comprises of a baffle 22 that rotates in the I & J directions, within the housing 21, to be able to position the airflow from the vent in the I & J directions, respectively away from the direction of the seated occupants head and neck on the respective sides of the headrest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Jaffer to incorporate the teachings of Hayakawa to provide the vent movable relative to the housing to position an airflow from the vent adjacent to and away from the seated occupant's head and neck, which would give the occupant the ability to choose the vent position that best fits that particular individual occupants needs.
However, the combination of Akaike, Jaffer & Hayakawa lacks showing the first air vent provides a dead zone arranged between an upper flow path and a lower flow path, the dead zone obstructing flow through the air vent.  
Gehring (US 2004/0152412), an air vent for a vehicle, is in the same field of endeavor as Akaike which is an air vent for a vehicle.
	Gehring teaches the first air vent (10, Fig. 1) provides a dead zone (Fig. 3, see Annotated Figure 2b – the dead zone exists as a result of a composition of parts comprising of element 18b, of which the dead zone at any given time is at least as wide as the element 18b is, with the dead zone being widened by pivotable elements 30 & 32 which can widen the dead zone depending on their positions, which can be seen in Fig. 3 and Fig. 4, and their effects seen in Fig. 5 & 6) arranged between an upper flow path and a lower flow path (see Annotated Figure 2a), the dead zone obstructing flow through the air vent (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike, Jaffer, & Hayakawa to incorporate the teachings of Gehring to provide the first air vent provides a dead zone arranged between an upper flow path and a lower flow path, the dead zone obstructing flow through the air vent, which would provide an air vent that allows for improved air flow directability including greatly increased ranges of directability (¶0007, Lines 1-3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218), hereinafter referred to as Akaike, in view of Jaffer et al (US 6,990,824), hereinafter referred to as Jaffer, in further view of Kadle et al (US 2007/0214800), hereinafter referred to as Kadle.

Regarding claim 16, the combination of Akaike & Jaffer shows elements of the claimed invention as stated above in claim 11 except wherein the air conditioning step is performed by passing air across a thermoelectric device operable based upon the Peltier effect.  
Kadle (US 2007/0214800), a thermally conditioned vehicle seat, is in the same field of endeavor as Akaike which is a thermally conditioned vehicle seat.
	Kadle teaches wherein the air conditioning step is performed by passing air across a thermoelectric device operable based upon the Peltier effect (¶0012, Lines 5-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Jaffer to incorporate the teachings of Kadle to provide wherein the air conditioning step is performed by passing air across a thermoelectric device operable based upon the Peltier effect, which would provide an improved apparatus for achieving differential thermal conditioning a vehicle seat with convenient adjustment of a seat temperature differential for optimizing the thermal comfort of the seat occupant (¶0004, Lines 1-5).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218), hereinafter referred to as Akaike, in view of Jaffer et al (US 6,990,824), hereinafter referred to as Jaffer, in further view of Tanaka et al (US 2016/0280038), hereinafter referred to as Tanaka.

Regarding claim 17, the combination of Akaike & Jaffer shows elements of the claimed invention as stated above in claim 11 except wherein the air conditioning step is performed by passing air across a heat exchanger having an evaporative liquid refrigerant.
Tanaka (US 2016/0280038), a vehicle seat air conditioning device, is in the same field of endeavor as Akaike which is a vehicle seat air conditioning device.
Tanaka teaches wherein the air conditioning step is performed by passing air across a heat exchanger having an evaporative liquid refrigerant (¶0027, Lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Jaffer to incorporate the teachings of Tanaka to provide wherein the air conditioning step is performed by passing air across a heat exchanger having an evaporative liquid refrigerant, which would provide a vehicle seat air conditioning device that can be easily disposed in a space of which dimension in an upper-lower direction of a vehicle is strictly limited (¶0007).
 
Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218), hereinafter referred to as Akaike, in view of Kadle et al (US 2007/0214800), hereinafter referred to as Kadle, in further view of Hayakawa et al (JP2007176238), hereinafter referred to as Hayakawa, in further view of Gehring et al (US 2004/0152412), hereinafter referred to Gehring.

Regarding claim 18, the combination of Akaike & Kadle show elements of the claimed invention as stated above in claim 1 including the vent.
However, the combination of Akaike & Kadle comprising: a housing; and the vent is configured to be movable relative to the housing, wherein the air vent includes a height substantially greater than a width, the height and width providing an exit.
Hayakawa (JP2007176238), an air conditioner for a seat, is in the same field of endeavor as Akaike which is an air conditioner for a seat.
Hayakawa (JP2007176238) shows comprising: a housing (21, Fig. 6); and the vent (20, Fig. 6b) is configured to be movable relative to the housing (¶0089 – the vent 20 comprises of a baffle 22 that rotates in the I & J directions, within the housing 21), wherein the vent includes a height substantially greater than a width (Fig. 6a), the height and width providing an exit (22b, Fig. 6a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Kadle to incorporate the teachings of Hayakawa to provide comprising: a housing; and the vent is configured to be movable relative to the housing, wherein the air vent includes a height substantially greater than a width, the height and width providing an exit, which would provide a seat air conditioner capable of giving a sufficient arousal stimulus even when a seated member has difficulty in perceiving a temperature change (¶0005).
However, the combination of Akaike, Kadle, & Hayakawa lacks showing an exit that provides upper and lower flow4Docket No. 67702-019PUS 1;TKL-6006-U1 paths, and a dead zone arranged between the upper and lower flow paths, the dead zone configured to significantly obstruct flow through the air vent.
Gehring (US 2004/0152412), an air vent for a vehicle, is in the same field of endeavor as Akaike which is an air vent for a vehicle.
Gehring teaches the vent (10, Fig. 1) that has an exit (see Annotated Figure 2a) that provides upper and lower flow4Docket No. 67702-019PUS 1;TKL-6006-U1 paths (see Annotated Figure 2a), and a dead zone (Fig. 3, see Annotated Figure 2b – the dead zone exists as a result of a composition of parts comprising of element 18b, of which the dead zone at any given time is at least as wide as the element 18b is, with the dead zone being widened by pivotable elements 30 & 32 which can widen the dead zone depending on their positions, which can be seen in Fig. 3 and Fig. 4, and their effects seen in Fig. 5 & 6) arranged between the upper and lower flow paths (see Annotated Figure 2a), the dead zone configured to significantly obstruct flow through the air vent (Fig. 3 – due to a lack of special definition as to what constitutes a significant obstruction, the Examiner is using the broadest reasonable interpretation to understand the dead zone significantly obstructs the air flow through the air vent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike, Kadle, & Hayakawa to incorporate the teachings of Gehring to provide an exit that provides upper and lower flow4Docket No. 67702-019PUS 1;TKL-6006-U1 paths, and a dead zone arranged between the upper and lower flow paths, the dead zone configured to significantly obstruct flow through the air vent, which would provide an air vent that allows for improved air flow directability including greatly increased ranges of directability (¶0007, Lines 1-3).

    PNG
    media_image2.png
    750
    495
    media_image2.png
    Greyscale

Annotated Figure 2a


    PNG
    media_image3.png
    668
    447
    media_image3.png
    Greyscale

Annotated Figure 2b

Regarding claim 19, the combination of Akaike & Kadle show elements of the claimed invention as stated above in claim 18 including the vent.
However, the combination of Akaike & Kadle lacks showing wherein the air vent includes a baffle blocking at least 15% of the exit, and the height is at least three times the width.
Hayakawa shows wherein the air vent includes a baffle (22, Fig. 6a) blocking at least 15% of the exit (Fig. 6a – the Examiner is understanding the baffle blocks at least 15% of the exit), and the height is at least three times the width (see Annotated Figure 1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Kadle to incorporate the teachings of Hayakawa to provide wherein the air vent includes a baffle blocking at least 15% of the exit, and the height is at least three times the width, which would provide a seat air conditioner capable of giving a sufficient arousal stimulus even when a seated member has difficulty in perceiving a temperature change (¶0005).


    PNG
    media_image4.png
    341
    356
    media_image4.png
    Greyscale

Annotated Figure 1

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike et al (US 2016/0347218), hereinafter referred to as Akaike, in view of Kadle et al (US 2007/0214800), hereinafter referred to as Kadle, in further view of Tamura et al (US 8,888,189), hereinafter referred to as Tamura, in further view of Morariu et al (US 2018/0043806), hereinafter referred to Morariu.

Regarding claim 20, Akaike shows element of the claimed invention as stated above in claim 1 including comprising: a seat (1, Fig. 1) including a seat cushion (2, Fig. 1) and a seat back (3, Fig. 1) together providing an occupant support surface (Fig. 1), the occupant support surface configured to provide thermal conditioning to a seat occupant (Fig. 3 – the lateral sides each comprise of air vents configured to supply conditioned air).
	However, the combination of Akaike & Kadle lacks showing a front seat, and the seat back having a thermal conditioning module opposite the occupant support surface and configured to provide thermal conditioning to a rear occupant aft of the front seat.
	Tamura (US 8,888,189), a vehicle seat for occupant comfort, is in the same field of endeavor as Akaike which is a vehicle seat for occupant comfort.
	Tamura teaches a front seat (16, Fig. 12, Col. 18, Lines 46-51 – the Examiner is understanding that preceding elements of separate embodiments are incorporated into Fig. 16, such as the seat in Fig. 12 and its associated identified elements), and the seat back (162, Fig. 16) having a thermal conditioning module (202/204, Fig. 16) opposite the occupant support surface (Fig. 16 - The seat cushion 20 and seat back 162 comprise of the support surface for an occupant) and configured to provide thermal conditioning to a rear occupant (5/5A, Fig. 16) aft of the front seat (Fig. 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Kadle to incorporate the teachings of Tamura to provide a front seat, and the seat back having a thermal conditioning module opposite the occupant support surface and configured to provide thermal conditioning to a rear occupant aft of the front seat, which would provide a vehicle footrest system allowing an occupant seated in a rear seat to brace their feet when a footrest section is employed during traveling and capable of suppressing load from concentrating at the heels of an occupant (Col. 1, Lines 25-30).
	However, the combination of Akaike, Kadle, & Tamura lacks showing the occupant support surface configured to provide thermal conditioning to a front seat occupant.
Morariu (US 2018/0043806), a vehicle seat comfort system, is in the same field of endeavor of Akaike which is a vehicle seat comfort system.
Morariu teaches the occupant support surface configured to provide thermal conditioning to a front seat occupant (¶0010, Lines 3-6 – the vehicle seat 10, which comprises of a seat back 40 and seat bottom 20, which both have passages for air to provide thermal conditioning for a front seat occupant (¶0002, Lines 1-4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike, Kadle, & Tamura to incorporate the teachings of Morariu to provide the occupant support surface configured to provide thermal conditioning to a front seat occupant, which would provide a simplified vehicle seat temperature control system for multiple areas of the seat that reduces the invasive nature of the infrastructure of the system in the seat including multiple controllers, buttons, and complex wiring (¶0002, Lines 4-9). 

Regarding claim 21, the combination of Akaike & Kadle shows elements of the claimed invention as stated above in claim 20 including the seat back.
However, the combination of Akaike & Kadle lacks showing wherein the seat back supports a radiant heating device facing opposite the occupant support surface.
Tamura shows wherein the seat back supports a radiant heating device (202, Fig. 16) facing opposite the occupant support surface (Col. 15, Lines 34-39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike & Kadle to incorporate the teachings of Tamura to provide wherein the seat back supports a radiant heating device facing opposite the occupant support surface, which would provide a vehicle footrest system allowing an occupant seated in a rear seat to brace their feet when a footrest section is employed during traveling and capable of suppressing load from concentrating at the heels of an occupant (Col. 1, Lines 25-30).

Regarding claim 22, the combination of Akaike, Kadle, & Tamura shows elements of the claimed invention as stated above in claim 20 except wherein the seat back includes another air vent facing opposite the occupant support surface.
Morariu teaches wherein the seat back (40, Fig. 1) includes another air vent (52, Fig. 1) facing opposite the occupant support surface (Fig. 1 – the seat back 40 has an air vent 52 that is facing the opposite direction than the facing direction of occupant support surface of the seat back 40, which faces forward).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Akaike, Kadle, & Tamura to incorporate the teachings of Morariu to provide wherein the seat back includes another air vent facing opposite the occupant support surface, which would provide a simplified vehicle seat temperature control system for multiple areas of the seat that reduces the invasive nature of the infrastructure of the system in the seat including multiple controllers, buttons, and complex wiring (¶0002, Lines 4-9). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762